Citation Nr: 1512134	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  08-26 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder, including lipomas, skin tumors, and/or sub cutaneous nodules.

2.  Entitlement to service connection for sterility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1967, including service in the Republic of Vietnam.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2009, the Veteran testified during a hearing at the RO before the undersigned. A transcript of the hearing is of record.

In a July 2010 decision, the Board reopened the Veteran's previously denied claim for service connection for a skin disorder.  At that time, the Board remanded his service connection claims to the Agency of Original Jurisdiction (AOJ) for further development.

In a June 2014 decision, the Board denied the Veteran's claim for service connection for a skin disorder.  At that time, the Board remanded the issue of service connection for sterility to the AOJ for further development.

The Veteran appealed the Board's decision regarding the denial of his claim for service connection for a skin disorder to the United States Court of Appeals For Veterans Claims (court).  In December 2014, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion For Partial Vacatur and Remand (JMR).  In an Order also dated in December 2014, the court granted the JMR, vacated the Board's June 2014 decision, and remanded the matter to the Board for further appellate review consistent with the JMR.

The issue of entitlement to service connection for a skin disorder, including lipomas, skin tumors, and/or sub cutaneous nodules, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Sterility did not have its onset in active service, nor is it otherwise causally connected to active service.


CONCLUSION OF LAW

The criteria for service connection for sterility are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The requirements of the VCAA have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, a May 2007 RO letter provided the Veteran fully time- and content-compliant VCAA notice.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examinations.  The Veteran's written and oral statements in support of his claim are also of record, including his testimony provided during his August 2009 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified. 

In July 2010, the Board remanded the Veteran's claim to afford him a VA examination.  He was scheduled for a VA examination in August 2010.  

The Board remanded the Veteran's claim in June 2014 to obtain clarification from the recent VA examiner or a similarly qualified physician as to whether the Veteran currently had sterility related to an injury or disease in service.  There was substantial compliance with the Board's remand as an examiner provided an addendum in July 2014.  

The August 2010 VA examination report with the July 2014 addendum is adequate, because the examiners reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the court held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's hearing, the undersigned outlined the issue on appeal, asked questions aimed at discerning whether there was additional evidence that could substantiate the claim, and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the service connection claim.  As a result of testimony offered during the hearing, the Board determined that VA examination was warranted that led to the July 2010 and June 2014 remands.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the claim without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions such as the origin of genitourinary pathology as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) (to the effect that fact-finding in veterans cases is to be done by the Board). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran's contends that he is sterile as a residual of a gonococcal infection he incurred during his active service.  Transcript, p. 4.

The service treatment records do not contain any entries related to complaints of, or treatment for, a venereal disease, or another genitourinary infection.  On the October 1967 Report of Medical History for his examination at separation, however, the Veteran indicated a positive history for gonorrhea.  The October 1967 Report of Medical Examination For Separation reflects that his genitourinary system was assessed as normal, and his serology was nonreactive.

In August 2010, the Veteran underwent VA examination.  He gave a history of recurrent episodes of gonococcal infection and believed that he had infertility related to this.  The examiner noted that the Veteran had no prior history of urinary disorders or malignancy and no residuals of any genitourinary disease.  The Veteran had no testicular atrophy and his testicles were normal size on current examination.  

The examiner observed that gonococcal infections can cause sterility, but it occurred relatively infrequently; and, when it did, it generally occurred "immediately after the infection."  The examiner noted further that "[i]f the Veteran has successfully fathered children since he was last treated for venereal infection," that would be evidence against a causal link between sterility and the infection.  (Parenthetically, it is noted that the record does not show that the Veteran fathered any children.)

Further, the examiner also noted that a formal determination as to the presence or absence of infertility would depend on a semen analysis.  The examiner indicated that a urology consult was scheduled for August 23, 2010.  

During the August 23, 2010 VA urology clinic evaluation, the Veteran reported that he was never previously evaluated by a urologist and was actively trying to conceive for forty years.  He was currently in his third marriage and had girlfriends in-between.  His prior wives had children with other partners.

According to a December 8, 2010 VA urology outpatient record, a physician assistant noted results of the Veteran's November 16, 2010 semen analysis, that included "azoospermia", and "no sperm seen reading fresh sample or pellet".

The July 2014 VA medical report reflects that a VA physician reviewed the Veteran's medical records, and consulted with Dr. H., a senior urologist on the staff of the VA medical center where the examiner practiced, and a member of the faculty of a well-known medical school.  The examiner and Dr. H. accepted as fact, as directed in the Board remand, that the Veteran had one or more venereal/gonococcal infections in service; and, the Veteran's demonstrated azoospermia, and that he had never fathered any children, either before or after service.

Upon review of the claims file, the VA examiner opined that there was less than a 50 percent probability that  the Veteran's sterility, or an azoospermic condition, was caused by or otherwise the result of his in-service venereal/gonococcal infections.  Dr. H. explained that infertility would be a rare complication of gonorrhea.  In statistical terms, "rare" meant that the probability that the Veteran's in-service venereal/ gonorrheal infections caused infertility was well below 50 percent.

Since the 2014 VA physician's opinion was based on an accurate history, and was supported by a detailed rationale, it provides compelling evidence against the Veteran's claim.  The VA physician provided a definitive opinion supported by a rationale based on the record and medical knowledge.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.  The 2014 examiner's opinion is consistent with that provided by the August 2010 VA examiner.

There is no medical opinion of record to refute the July 2014 VA examiner's opinion.  The Veteran has a contrary opinion, but his opinion is of little probative value, because he lacks the medical expertise needed to attribute his infertility disability to his active military service, as opposed to the other possible causes.  The VA physician was well qualified to assess the causes of the Veteran's infertility and provided reasons for his opinion.  The VA examiner, in consultation with a urologist, explained that infertility would be a rare complication of gonorrhea.  In statistical terms, "rare" meant that the probability that the Veteran's claimed in-service venereal/gonorrheal infections caused infertility was well below 50 percent.  See e.g., Monzingo v. Shinseki, 26 Vet. App. 97, 106-07 (2012) ("the general presumption of competence includes a presumption that physicians remain up-to-date on medical knowledge and current medical studies.").  As such, the VA opinion is of far greater probative value than that of the Veteran.

The Veteran has not specifically reported that infertility problems had persisted since service, and the record otherwise reflects that infertility symptomatology surfaced after service, the Veteran's own reports of symptoms dating from after service, according to the August 2010 VA medical record, noting the Veteran's report of trying to conceive for forty years, and the service separation examination report showing no genitourinary disability.  

In sum, the most probative evidence is against a link between the current disability and service.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for sterility is denied.


REMAND

In the December 2014 JMR, the parties agreed that the June 2014 Board decision did not adequately discuss the assessment of the Veteran's lay reports of the symptoms of his skin disorder.  

Given that the Veteran was last examined by VA in August 2010, a new opinion should be obtained regarding the etiology of his claimed skin disorder.

Further, in July 2010, the Board directed the AOJ to ask the Veteran to provide the appropriate releases so relevant private treatment records could be obtained.  He did not respond to a July 2010 letter from the AOJ and did not submit any information or releases that would allow VA to obtain relevant records.  Further efforts should be made to obtain records of private medical treatment for his skin disorder that the Veteran testified that he received.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran complete authorizations for VA to obtain all private treatment records related to his treatment at Einstein Hospital in 1969, or through his employer, the AAA Automobile Club.

a. If the appellant fails to provide necessary authorizations, inform him that he can submit the evidence himself.

b. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claim.

2. After completing the development requested above, schedule the Veteran for a VA examination by a dermatologist to determine the etiology of any skin disorder, including lipomas, skin tumors, or subcutaneous nodules, found to be present.  The claims file should be provided for review by the examiner as part of the examination.  Advise the examiner that the Veteran's assertion of experiencing a skin disorder during active service is deemed credible by the Board for the limited purposes of this remand.  The examiner should address the following:

a. does the Veteran have lipomas, skin tumors, subcutaneous nodules, or another diagnosed skin disability (or disabilities)?

b. If so, is it at least as likely as not (50 percent probability or more) that the Veteran's current skin disability or disabilities (any skin disability diagnosed since 2007) had its onset in service, or is otherwise the result of a disease or injury in service (including the notation in the October 1967 Report of Medical History, noting the presence of ear cysts that were removed), including exposure to herbicides?  

c. In formulating the above opinions, the physician-examiner should specifically acknowledge and discuss all skin diagnoses provided since 2007, and the Veteran's reports of skin symptoms in service and ever since that time.  The examiner is particularly requested to address whether the lumps the Veteran noticed in service are attributable to the same currently diagnosed disability (or disabilities).

d. The examiner should provide reasons for each opinion given.  The examiner is particularly requested to address the opinion provided by Dr. S.S. in July 2009 (to the effect that the Veteran suffered from lipomas for several years and there was no indication that lipomas were not caused by Agent Orange).

e. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

f. The absence of evidence of treatment for skin problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

g. The examiner is advised that the Veteran is competent to report in-service skin problems, his symptoms and history, and such reports, including those of a continuity of skin symptoms since service, must be specifically acknowledged and considered in formulating any opinions.

h.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing.

3. Then, the AOJ should review the examination report to ensure that it is in complete compliance with the Board's remand directives.  

4. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


